Title: From Thomas Jefferson to Alexander McRae, 8 February 1809
From: Jefferson, Thomas
To: McRae, Alexander


                  
                     Sir 
                     
                     Washington Feb. 8. 09.
                  
                  I return you the papers you were so kind as to send me with thanks for the communication of them. I have thought it right to give the information to my successor. the ascendancy which great Britain exercises over us through the sameness of language & manners, but above all by her omnipotence over our Commercial men, is most deplorable. in the existing difficulties she has proved that these circumstances aided by her intrigues & money have enabled her to shake our Union to it’s center, to controul it’s legislative & Executive authorities, to force them from the measures which their judgment would have approved, & perhaps to constrain us to unconditional submission to her will, which can never again be opposed, if such should be the present result. the majority of Congress, driven from the ground they had taken by a minority availing themselves of transient delusions, are now making a last effort to take another ground, less eligible, but the only remaining one which can save our independance. their success is doubtful. I salute you with esteem & respect
                  
                     Th: Jefferson  
                     
                  
               